Order entered September 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00859-CV

                        DELORIS PHILLIPS, Appellant

                                        V.

   TEXAS DEPARTMENT OF INSURANCE DIVISION OF WORKERS
              COMPENSATION, ET AL, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06299

                                     ORDER

      Before the Court is court reporter Terri Etekochay’s September 8, 2022

request for an extension of time to file the reporter’s record. Because the deadline

for filing the record has been suspended pending the Court’s determination of its

jurisdiction over this appeal, we DENY the motion as premature. The Court will

set a new deadline for the record should the Court determine it has jurisdiction

over the appeal.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE